Case 1:18-cv-02055-KMW-GWG Document 161-7 Filed 09/08/20 Page 1 of 2




                   Exhibit G
9/7/2020            Case 1:18-cv-02055-KMW-GWG
                                          G 2 a .c MaDocument
                                                      - RE: Fe d 161-7
                                                                  . Ra eO - Filed
                                                                            N ce 09/08/20
                                                                                  De      Page 2 of 2


                                                                                                     Chris Fladga e <cf@gs2la .com>



  RE: Feingold . RageOn - No ice of Deposi ion
  Be    T fariello <PBT fa ie @i e ec a .c >                                                                T e, J   11, 2019 a 10:21 AM
  T : Ch i F adga e <cf@g 2 a .c >
  Cc: Be T fa ie <i e ec a @g ai .c >, A i a O ba <AO ba @i e ec                         a .c    >, A d ea Ti           e
  <a @g 2 a .c >


    Ch i :


    Good Mo ning and hank o fo                   o     a ience.


    RageOn ha de igna ed Mike K ili k                  a i    30(b)(6) Wi ne   .


    I ill con m hi a endance b la e hi af e noon. I ha e no kno ledge of hi                           a eling i ine a       a he
    momen .


    Be        Rega d ,


    Be
    [Q     ed e   hidde ]




    :// a .       e.c   / a / /1? =8753a996d6& e = & ea c =a & e    d=   - %3A1636054245797286227&      =     - %3A1636054245797286227   1/1
